Citation Nr: 0631788	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to a 
psychiatric disorder.

6.  Entitlement to service connection for chest pain.

7.  Entitlement to service connection for lumbar strain.

8.  Entitlement to service connection for vascular 
restriction, claimed as due to herbicide exposure.

9.  Entitlement to service connection for joint pain and 
arthritis, claimed as due to herbicide exposure.

10.  Entitlement to service connection for tingling in the 
arms, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1968 to March 1976.  
He served in the Republic of Vietnam from November 12, 1968, 
to November 11, 1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
In October 2004, the veteran testified at a personal hearing 
at the RO.

The issues of entitlement to service connection for PTSD and 
depression are addressed in the Remand portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required on the part of the 
appellant.


FINDINGS OF FACT

1.  A chronic bilateral hearing loss disability resulting 
from service has not been demonstrated.

2.  Tinnitus resulting from service has not been 
demonstrated.

3.  GERD resulting from service has not been demonstrated.

4.  Chest pain resulting from service has not been 
demonstrated.

5.  Lumbar strain, to include degenerative joint disease 
(DJD) resulting from service, has not been demonstrated.

6.  Vascular restriction resulting from service has not been 
demonstrated.

7.  Joint pain and arthritis resulting from service has not 
been demonstrated.

8.  Tingling in the arms resulting from service has not been 
demonstrated


CONCLUSIONS OF LAW

1. A chronic bilateral hearing loss disability was not 
incurred in or aggravated by service, and a sensorineural 
hearing loss disability may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2006).




2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

3.  GERD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

4.  Chest pain, to include cardiovascular disease, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

5.  Lumbar strain, to include DJD, was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

6.  Vascular restriction was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.307, 3.309(e) (2006).

7.  Joint pain and arthritis was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.307, 3.309(e) (2006).

8.  Tingling in the arms was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.307, 
3.309(e) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2006), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to 
provide notice to a claimant, and that the Court of Appeals 
for Veterans Claims must, if a case is appealed to the 
Court, specifically review the Board's findings regarding 
such notice.  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial RO decision.  In the present 
case, this was done.  We therefore believe that appropriate 
notice has been given in this case.

Furthermore, in a February 2002 letter, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, he was advised, by virtue of a 
detailed February 2003 statement of the case (SOC) and 
October 2004, February 2005 and February 2006 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence 
must show in order to substantiate his claims.  The claims 
file reflects that the February 2003 SOC contained the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2006).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of 
Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, any rating or 
effective date issues are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and cardiovascular disease or arthritis become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1000, 
2000, 3000 or 4000 hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).

Service connection also may be granted on a presumptive 
basis for certain disorders manifested to a compensable 
degree at any time after service in a veteran who had active 
military, naval, or air service during the period beginning 
on January 9, 1962, and ending on May 7, 1975, in the 
Republic of Vietnam, including the waters offshore and other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e), 3.313. 

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. §§ 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
section 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976, among other 
things, provided a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam era, 
not just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  These statutory provisions became effective on 
the date of enactment, December 27, 2001.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  Since the veteran's service 
medical records show he served in the Republic of Vietnam, 
his exposure to herbicide agents is presumed.

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962 
and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  
38 U.S.C.A. § 1116(a)(4); 38 U.S.C.A. § 3.307(a)(6)(i).  

III.  Factual background and analysis

A.  Hearing loss

There is no indication in the veteran's service medical 
records (SMRs) that he complained of, or was treated for, a 
hearing loss during his period of service.  His hearing was 
normal at the time of his January 1976 separation 
examination.

The veteran was afforded a VA examination in May 2002.  No 
records were available for review by the examiner.  The 
veteran indicated that during service he had been in combat 
and had been exposed to artillery fire and explosions.  The 
diagnosis was mild to moderate hearing loss on the right and 
mild loss on the left.

The veteran testified at a personal hearing at the RO in 
October 2004.  He stated that he had been exposed to vehicle 
noise in service, for which he had been given ear protection 
that he stated had not worked.  He commented that after 
service he had self-treated with ear drops.

VA re-examined the veteran in January 2005.  He stated that 
his hearing fluctuated, although he had the greatest trouble 
hearing on the left side.  He said that in service he had 
been exposed to the noise of loud machinery and pneumatic 
power equipment; he also admitted to post-service noise 
exposure.  The diagnosis was of mild to moderate hearing 
loss on the right and mild loss on the left.  The examiner 
stated that, based on the record (to include the negative 
SMRs, "it is less than likely as not that the military noise 
exposure caused the hearing loss."

After a careful review of the evidence of record, the Board 
finds that service connection for a bilateral hearing loss 
has not been established.  While hearing loss is currently 
diagnosed, there is no indication that this disorder was 
present either in service or to a compensable degree within 
one year after his discharge.  The VA examiner in January 
2005, after reviewing all the records, to include the 
negative SMRs, opined that it was less than likely that any 
in-service noise exposure had resulted in the development of 
a hearing loss some 30 years after his military separation.  
While the veteran has expressed his belief that he suffers 
from a hearing loss as a result of his period of service, he 
is not competent, as a layperson, to render an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the preponderance of the evidence is 
against the claim, and it cannot be found that entitlement 
to service connection is warranted.

B.  Tinnitus

The veteran's service medical records are completely silent 
as to any complaints of or treatment for tinnitus.  His 
January 1976 separation examination was normal.

In April 2001, the veteran complained to a social worker 
that he had tinnitus as a result of in-service noise 
exposure.  He was then afforded a VA examination in May 
2002.  There were no records available for review by the 
examiner in conjunction with the examination.  He stated 
that he had a bilateral buzzing sound, although he could not 
recall its date of onset.  The examiner commented that there 
was not enough information available to render an opinion as 
to the etiology of the veteran's complaints.

In October 2004, the veteran testified at a personal hearing 
that he had been exposed to loud vehicle noise in service.  
He said ear protection that he was provided did not work.  
He said that he had self-treated after service with over-
the-counter ear drops.

Another VA examination was performed in January 2005.  The 
veteran again noted that he could not date the onset of the 
tinnitus.  He described it as bilateral in nature, although 
it was reportedly worse on the left.  The sound would occur 
every day, and would last 4 to 5 minutes each time.  The 
examiner commented that there was insufficient information 
available upon which to base an opinion as to etiology 
without resorting to speculation.

After a careful review of the evidence of record, it is 
found that entitlement to service connection for tinnitus 
has not been established.  There is no indication that this 
condition was present in service, nor is there sufficient 
information available as to its date of onset upon which to 
base a medical opinion as to its etiology.   The veteran has 
expressed his belief that his complaints of tinnitus are 
related to his service, but he is not competent, as a 
layperson, to render such an opinion.  See Espiritu, supra.  
Based upon this information, service connection cannot be 
awarded.

C.  GERD

The SMRs are completely silent as to any complaints of or 
treatment for GERD.  The January 1976 separation examination 
noted that his digestive system was within normal limits.

On examination by VA in April 2002, the veteran stated that 
he had had a nervous stomach since the 1990's; he commented 
that his stomach would act up whenever he had flashbacks and 
he would get uneasy.  He described having alternating 
episodes of diarrhea and constipation, although he denied 
nausea, vomiting, melena, hematochezia, or any changes in 
bowel habits.  He said that he had epigastric pain three 
times a week, as well as excessive belching and gas.  An 
upper gastrointestinal series confirmed the presence of 
GERD.

The veteran testified in October 2004 that he had 
experienced reflux during service but he had not sought any 
treatment.  He said that his PTSD now aggravated the reflux; 
he admitted that he had no medical opinion which related his 
psychiatric state to his stomach complaints.

Upon careful review of the evidence of record, the Board 
finds that service connection for GERD has not been 
established.  Despite the veteran's assertions, there is no 
indication in the SMRs that this condition was present 
during service.  Nor is there any medical opinion relating 
this disorder to his period of service, or to any diagnosed 
psychiatric disorder.  While the veteran may believe that 
his GERD is related to his period of service, he is not 
competent, as a layperson, to render such an opinion.  See 
Espiritu, supra.  Therefore, based upon this evidence, the 
preponderance of the evidence is against the veteran's 
claim, and service connection cannot be awarded.

D.  Chest pain

The veteran's SMRs are silent as to any complaints of or 
treatment for chest pain.  

A May 1995 VA chest X-ray found no evidence of active 
cardiopulmonary disease.  In April 2002, the veteran was 
examined by VA.  He complained of pain in the center of the 
chest that did not radiate.  The pain would last for about 5 
minutes and would be accompanied by dyspnea, diaphoresis, 
and flushing.  However, there was no nausea or vomiting.  He 
had no history of hypertension, but it was noted that he was 
a smoker.  There was also no history of any myocardial 
infarctions, congestive heart failure, or rheumatic disease.  
He had normal blood pressure, and his heart displayed a 
regular rate and rhythm, without murmurs, gallops, or rubs.  
The diagnosis was of atypical chest pain, unknown etiology, 
but with typical features suggestive of angina.

In October 2004, he testified that he had had chest pain in 
service but admitted that he had not sought any treatment.  
He also admitted that he had never been diagnosed with or 
treated for heart disease.

After a careful review of the evidence of record, it is 
found that entitlement to service connection for chest pain 
has not been established.  There is no evidence that the 
veteran ever complained of chest pain in service.  There is 
no indication that he has ever been diagnosed with any type 
of heart disease.  No heart disease was present in service 
and none has been diagnosed to a compensable degree within 
one year of his discharge from service.  Therefore, service 
connection is not warranted.

E.  Lumbar strain

The veteran's service medical records are completely silent 
for any complaints of or treatment for lumbar strain.  The 
January 1976 separation examination noted that his 
musculoskeletal system was within normal limits.

The veteran was afforded a VA examination in April 2002.  He 
stated that he was a rubber worker and that he and a co-
worker had to lift 300 pound molds of Army tank tracks; this 
resulted in a back injury in 1984, for which he had sought 
treatment from the company physician on an occasional basis.  
He also noted that his back had worsened after a 1986 
motorcycle accident.  He said that he now has low back pain 
with radiation of pain and numbness and tingling into the 
right lower extremity.  A CT scan showed mild DJD.  The 
diagnosis was low back pain with radicular symptoms, non-
military related, onset 1984, job related and then 
exacerbated by a 1986 motorcycle accident.

The veteran testified, at a personal hearing in October 
2004, that he had hurt his back in service while changing 
truck tires 10 times a year; however, he indicated that he 
had never sought any treatment.  He also referred to the 
1984 work injury and the injuries suffered at the time of 
the 1986 motorcycle accident.

Upon careful review of the evidence of record, the Board 
finds that service connection for a lumbar strain has not 
been established.  There is no indication that any lumbar 
strain was suffered in service, nor is there any suggestion 
that the veteran was diagnosed with DJD to a compensable 
degree within one year after his separation from service.  
Rather, the evidence indicates that the veteran developed 
DJD after a 1984 on-the-job injury, which was made worse by 
a 1986 motorcycle accident.  Therefore, this evidence does 
not support a finding of service connection.

F.  Vascular restriction

The veteran's service medical records make no mention of any 
complaints of or treatment for vascular restriction.  The 
January 1976 separation examination was within normal 
limits.  

A VA examination conducted in April 2002 noted no vascular 
complaints.  No vascular condition was diagnosed.

The veteran testified at a personal hearing in October 2004 
that his feet would fall asleep easily.  He also stated that 
he was unable to walk more than 20 or 30 yards.

After a careful review of the evidence of record, it is 
found that entitlement to service connection for vascular 
restriction has not been established.  There is no 
indication that the veteran currently suffers from any 
vascular restriction; moreover, even if such a condition 
were currently present, there is no suggestion in the 
objective records that it existed during service.  The 
veteran has also asserted that he has vascular restriction 
caused by exposure to herbicide agents in service.

Based upon the veteran's period of service, he may be 
presumed to have been exposed to herbicides during his tour 
of duty in Vietnam.  However, "vascular restriction" is not 
a disease entity recognized by the Secretary as a disease 
related to exposure to herbicides.  Service connection can 
be established for a disease not listed at 38 C.F.R. 
§ 3.309(e), if it can be shown through medical opinions 
and/or treatises that a causal connection between the 
conditions of a veteran's service and the disorder is 
justified.  No such evidence has been proffered in this 
case.  While the veteran has expressed his opinion that such 
a relationship exists, he is not competent, as a layperson, 
to render such an opinion.  See Espiritu, supra.  Therefore, 
service connection based upon this evidence cannot be 
awarded.  

G.  Joint pain and arthritis

The SMRs make no mention of any complaints of or treatment 
for joint pains and arthritis.  The January 1976 separation 
examination noted that his musculoskeletal system was 
normal.

In 1986, the veteran was hospitalized following a motorcycle 
accident, at which time he suffered an open fracture of the 
right radius with multiple tendon division, division of the 
radial artery, open communited fracture of the left tibia 
involving the tibial plateau, and an open fracture of the 
left olecranon.  In 1995 and 1996, he was treated by VA for 
complaints of bilateral knee pain.  Minor arthritic changes 
were present in both knees.  

In April 2002, the veteran was examined by VA.  He was noted 
to have traumatic arthritis following the 1986 motorcycle 
accident.  The examiner noted that this condition was not 
military related.  

In October 2004, the veteran testified at a personal hearing 
that he had had joint pains in service.  However, he also 
indicated that he had never sought any treatment for these 
complaints.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for joint pain 
and arthritis has not been established.  There is no 
indication that the veteran's currently diagnosed arthritis 
was present in service or to a compensable degree within one 
year of his separation.  There is no suggestion that this 
arthritis is in any way related to his period of service; 
rather, the April 2002 VA examination indicated that his 
arthritis was related to his post-service motorcycle 
accident.  

The veteran has also alleged that his joint complaints are 
related to inservice exposure to herbicides.  However, 
"joint pain and arthritis" are not disease entities 
recognized by the Secretary as diseases related to exposure 
to herbicides.  Service connection can be established for a 
disease not listed at 38 C.F.R. § 3.309(e), if it can be 
shown through medical opinions and treatises that a causal 
connection between the conditions of a veteran's service and 
the disorder is justified.  No such evidence has been 
proffered in this case.  While the veteran has expressed his 
opinion that such a relationship exists, he is not 
competent, as a layperson, to render such an opinion.  See 
Espiritu, supra.  Therefore, the preponderance of the 
evidence is against the veteran's claim, service connection 
based upon this evidence cannot be awarded.

H.  Tingling in the arms

The veteran's service medical records do not contain any 
complaints of or treatment for tingling of the arms.  The 
January 1976 separation examination was normal.

In 1986, the veteran was involved in a motorcycle accident, 
during which he suffered multiple fractures, to include of 
the right radius and the left olecranon.  In April 2001, he 
complained to a social worker of tingling of the arms.  

In October 2004, he testified at a personal hearing.  He 
stated that he had first noticed tingling of the arms while 
in service, although he had never sought any treatment.

After a careful review of the evidence of record, it is 
found that entitlement to service connection for tingling of 
the arms has not been established.  There is no indication 
that the veteran ever complained of this condition during 
service, nor is there any evidence to suggest a causal 
relationship between "tingling" in the arms and his period 
of service.  In fact, no underlying disease has ever been 
diagnosed, although there was some suggestion that his 
subjective complaints could be related to his motorcycle 
accident.

The veteran has also alleged that the tingling in his arms 
is related to in-service exposure to herbicides.  Based upon 
his service, he may be presumed to have been exposed to 
herbicides during his tour of duty in Vietnam.  However, 
"tingling in the arms" is not a disease entity recognized by 
the Secretary as a disease related to exposure to 
herbicides.  Service connection can be established for a 
disease not listed at 38 C.F.R. § 3.309(e), if it can be 
shown through medical opinions and treatises that a causal 
connection between the conditions of a veteran's service and 
the disorder is justified.  No such evidence has been 
proffered in this case.  While the veteran has expressed his 
opinion that such a relationship exists, he is not 
competent, as a layperson, to render such an opinion.  See 
Espiritu, supra.  Therefore, service connection based upon 
this evidence cannot be awarded.


ORDER

Entitlement to service connection for hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to a 
psychiatric disorder is denied.

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for lumbar strain is 
denied.

Entitlement to service connection for vascular restriction 
secondary to herbicide exposure is denied.

Entitlement to service connection for joint pain and 
arthritis secondary to herbicide exposure is denied.

Entitlement to service connection for tingling in the arms 
secondary to herbicide exposure is denied.



REMAND

The veteran has claimed that service connection should be 
awarded to PTSD and depression.  He has indicated that he 
has recurring thoughts and nightmares about three friends 
who were killed in Vietnam, as well as about his base, Duc 
Pho, being overrun by the enemy.  As a truck driver in 
service, he stated that he also saw destroyed trucks and 
dead bodies.

In reviewing the record, the Board notes that no attempt has 
been made to contact the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly the U.S. Center 
for Unit Records Research, and formerly the U.S. Armed 
Services Center for Research of Unit Records) in order to 
verify the veteran's reported stressors.  In order to 
accomplish such verification, it is also necessary to 
contact the veteran and request that he provide as much 
detail as possible concerning the deaths of his friends and 
the attack on his base. 

The veteran is hereby advised of the importance of reporting 
to any scheduled VA examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Contact the veteran and request that 
he provide a detailed statement concerning 
the deaths of his friends in service.  He 
should provide their names and grades to 
the extent possible, the dates of their 
deaths (month and year), and their unit 
designations at the time of their deaths.  
He should also provide a date (month and 
year) that the base at Duc Pho was overrun 
by the enemy.

2.  Once the above-requested information 
has been provided by the veteran, provide 
it to the JSRRC, 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150 for 
verification.

3.  If, and only if, the veteran's 
stressors are verified, arrange for a 
psychiatric examination.  The claims 
folder, to include the service medical 
records, must be provided to the examiner 
for review in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was reviewed.  

a.  The examination must include a 
definitive diagnosis (that is, whether 
the veteran has depression and/or 
PTSD).  The examiner must indicate 
whether any verified stressor is 
sufficient to cause PTSD.  All special 
tests and studies deemed necessary must 
be accomplished.  A complete rationale 
for all opinions expressed must be 
provided.

b.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor 
supporting the diagnosis, and the 
current manifestations which 
distinguish that diagnosis from other 
psychiatric disorders.

c.  If the veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any currently diagnosed 
psychiatric disorder is causally 
related the veteran's active military 
service.

d.  Note: The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

4.  Once the above-requested development 
has been completed, the veteran's claims 
for service connection for PTSD and 
depression must be readjudicated.  If the 
decisions remain adverse to the veteran, 
he and his representative must be provided 
with an appropriate supplemental statement 
of the case and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


